DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Terminal Disclaimer
The terminal disclaimer filed on 12/03/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,332,506 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1, 31, and 40 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 31, and 40, the prior art of record, either singularly or in combination, fails to anticipate or render the following limitations obvious:
“determining, via the computing device, a time-aligned transcription of the audio data based on the phoneme-level transcription and associated timestamps, said time-aligned transcription determination comprising comparing occurrences of words and non-words in the phoneme-level transcription and their associated timestamps against an acoustic model that comprises information indicating a dictionary of terms and a timing scheme corresponding to a length of the video file and a beginning and end of 
automatically inserting, via the computing device, punctuation into the time-aligned transcription based on the text in the time-aligned transcription and the indicated mapping from the phoneme-level transcription, said punctuation based on information associated with the audible content, regions of speech indicated by the non-audible content and paragraphs breaks.”
Claims 22 to 30 depend on claim 21, claims 32 to 39 depend on claim 31, and therefore dependent claims, being definite, further limiting, and fully enabled by the specification are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212. The examiner can normally be reached Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484